Citation Nr: 0721900	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a schedular rating for post traumatic 
stress disorder (PTSD) in excess of 10 percent from June 17, 
1985, through June 8, 1986; in excess of 30 percent from 
October 1, 1986, through November 16, 1989; in excess of 50 
percent prior to November 19, 1989, and from April 1, 1990, 
through October 25, 2001; and in excess of 70 percent from 
October 26, 2001.

2.  Entitlement to an effective date earlier than October 26, 
2001, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney at Law





ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
a TDIU rating, effective from October 26, 2001.  The veteran 
perfected a timely appeal that contested the effective date 
for the TDIU rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

REMAND

In June 1985, the RO received the veteran's claim seeking 
entitlement to service connection for PTSD.  In a July 1986 
rating decision, the RO granted service connection for PTSD, 
rated at 10 percent disabling.  The RO sent the veteran a 
notice letter in September 1986, notifying him that the 
effective date for this initial schedular rating was June 17, 
1985 (i.e., the date of receipt of his claim).  In December 
1986, the RO granted the veteran a temporary total (100 
percent) rating, effective from June 9, 1986 though September 
30, 1986, based on a period of hospitalization in excess of 
21 days, for PTSD.  Upon the termination of the temporary 
total rating, the RO restored the 10 percent schedular rating 
for PTSD, effective from October 1, 1986.  38 C.F.R. § 4.29 
(1984, 1985 & 2006).

In February 1987, the RO received the veteran's Notice of 
Disagreement (NOD) that contested the 10 percent rating 
assigned for his PTSD.  Following the receipt of additional 
evidence, the RO, by a rating decision in April 1987, 
continued and confirmed the 10 percent rating assigned for 
the period prior June 9, 1986, and increased the rating from 
10 percent to 30 percent for the period from October 1, 1986.  
While the February 1987 NOD did set forth argument contesting 
the initial rating assigned for the veteran's PTSD, it did 
not indicate the veteran's satisfaction with an award of a 
specific rating.  At best, the statements contained in the 
February 1987 NOD cannot be fairly read as expressing a clear 
intent on the part of the veteran to limit his appeal to the 
next higher rating.  Thus, the April 1987 rating decision 
awarding a partial increase from 10 percent to 30 percent in 
the veteran's PTSD rating did not fully resolve the appeal 
initiated by the February 1987 NOD.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

In this context, the information of record reflects that in 
the April 1987 rating action, the RO withdrew the February 
1987 NOD because of the increase in the schedular rating from 
10 percent to 30 percent for the veteran's PTSD.  However, 
absent written notice by the appellant-veteran or his/her 
representative, the regulatory scheme in effect as of April 
1987, as well as the one in effect currently, does not permit 
an Agency of Original Jurisdiction to withdraw an NOD or 
substantive appeal.  See 38 C.F.R. § 19.125 (1987 & 1988); 
see also 38 C.F.R. § 20.204 (2006).  Because neither the 
veteran nor his representative filed a written notice to 
withdraw an appeal at the time of that action, and because 
the RO impermissibly withdrew the February 1987 NOD, the 
veteran's PTSD claim remained open and pending for appellate 
disposition as to the unresolved question of entitlement to a 
higher initial scheular rating for PTSD.  See AB. v Brown, 
supra.

The RO entered subsequent rating actions in June 1990 in 
which the schedular rating assigned for PTSD was increased 
from 30 percent to 50 percent disabling from November 1989, 
with a 50 percent rating restored in April 1990 (the date the 
RO terminated the temporary total rating under § 4.29); and 
in May 2002, when the schedular rating assigned for PTSD was 
increased from 50 percent to 70 percent disabling from 
October 2001.  The rating actions dated in September 2002, 
November 2003 and May 2006 continued the scheular ratings 
assigned for each staged-period.  Since the veteran did not 
limit the pending appeal initiated by the February 1987 NOD 
to a specific schedular rating, the subsequent rating 
decisions awarding a higher schedular rating for PTSD, but 
less than the maximum available under the schedule, did not 
operate to nullify that appeal.  See Hamilton v. Brown, 4 
Vet. App. 528, 538 (1993), aff'd, 39 F.3d 1574, 1582-85 (Fed. 
Cir. 1995) (holding that "there can be only one valid NOD as 
to a particular claim, extending to all subsequent RO and BVA 
adjudications on the same claim until a final RO or BVA 
decision is rendered") (original emphasis).  Therefore, as a 
result of applicable judicial construction, the claim for a 
higher initial schedular rating for the service-connected 
PTSD, to include the propriety of separate staged schedular 
ratings assigned during the entire period of this appeal, 
also remains in a pending status.  See 38 C.F.R. § 3.160 (c) 
(2006) (defining a pending claim); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (at the time of the 
initial rating "separate [staged] ratings can be assigned 
based on the facts found').

Because the veteran filed a timely NOD under 38 U.S.C.A. 
§ 7105, appellate review of the RO's July 1986 rating 
decision was properly initiated, and the RO was then 
obligated to furnish him a Statement of Case (SOC) with 
respect to the issue of entitlement to a higher initial 
schedular rating for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2006).  See Hamilton v. Brown, supra.  
Since the veteran has not been furnished a SOC that addresses 
the propriety of the separate staged schedular ratings 
assigned following the grant of service connection for PTSD, 
a remand is warranted.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

The remanding of this issue (i.e., entitlement to a schedular 
rating for PTSD in excess of 10 percent from June 17, 1985, 
through June 8, 1986; in excess of 30 percent from October 1, 
1986, through November 16, 1989; in excess of 50 percent 
prior to November 19, 1989, and from April 1, 1990, through 
October 25, 2001; and in excess of 70 percent from October 
26, 2001), must not be read as an acceptance of jurisdiction 
over the same by the Board.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought 
and timely substantive appeal.  38 U.S.C.A. § 7105.  The RO 
should return this issue to the Board only if the veteran 
perfects an appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

As the outcome of the pending claim for a higher initial 
schedular rating for the service-connected PTSD could 
materially affect the result of the currently certified 
appeal on the issue of entitlement to an earlier effective 
date for the an award of a TDIU rating, the Board is of the 
opinion that the issue concerning the propriety of initial 
schedular ratings assigned for PTSD, should be resolved prior 
to appellate consideration of the earlier effective date 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

(Note:  According to the Award Letter mailed to the veteran 
in September 1986, as well as the Compensation and Pension 
Award (VA Form 21-8947) dated August 1986, the effective date 
for an award of disability compensation for PTSD is June 17, 
"1985."  However, it is evident from these award notices 
that the year of "1975" was inadvertently recorded on the 
July 17, 1986, rating decision as well on all subsequent 
rating actions addressing the PTSD award.  Thus, this matter 
is referred to the RO for any corrective action deemed 
appropriate to remedy this apparent typographical error.)

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a schedular rating for PTSD 
in excess of 10 percent from June 17, 
1985, through June 8, 1986; in excess of 
30 percent from October 1, 1986, through 
November 16, 1989; in excess of 50 percent 
prior to November 19, 1989, and from April 
1, 1990, through October 25, 2001; and in 
excess of 70 percent from October 26, 
2001, the RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate this 
claim.  The letter should indicate which 
portion of the evidence, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to this claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for this claim, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to a schedular 
rating for PTSD in excess of 10 percent 
from June 17, 1985, through June 8, 1986; 
in excess of 30 percent from October 1, 
1986, through November 16, 1989; in excess 
of 50 percent prior to November 19, 1989, 
and from April 1, 1990, through October 
25, 2001; and in excess of 70 percent from 
October 26, 2001; in light of all 
pertinent evidence and legal authority.  
Then, the RO should furnish the veteran 
and his representative a Statement of the 
Case that outlines the evidence for and 
addresses each of the staged schedular 
rating periods for PTSD.  The RO should 
return this issue to the Board only if the 
veteran files a timely substantive appeal.

3.  When the foregoing development has 
been completed, the issue of entitlement 
to an effective date earlier than October 
26, 2001, for an award of a TDIU rating 
should be reviewed by the RO.  If the 
determination remains adverse to the 
veteran, in whole or in part, a 
Supplemental Statement of the Case should 
be prepared and the veteran and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statute and regulations, before 
this matter is returned to the Board for 
further appellate review, if otherwise in 
order.

By this remand, the Board intimates no opinion, either 
factual or legal, as to the final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


